Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Richard et al. (US 9,516,813).

Regarding claim 1, Richard discloses in figs. 1-6B:
A header for an agricultural machine, the header comprising: 
at least two row divider sets 32, 70; 
a frame 22 comprising:
a plurality of adjustable supports 80, 82, 90, 100, 102 for coupling with the at least two row divider sets; and
a pair of spaced, vertical crossbars 80, 90, the crossbars being planar and parallel to one another;
at least one pair of base cutting discs 34, 38; and 

wherein the at least two row divider sets 32, the at least one pair of base cutting discs 34, 38, and the at least one knock-down roller 36 are embedded on and locked with the adjustable supports 80, 82, 90, 100, 102.

Regarding claims 2 and 13, Richard discloses in figs. 2-3B:
The header according to claim 1 and the machine according to claim 12, wherein the adjustable supports 82, 100 are holes and openings located in the frame distributed in predetermined positions (col. 5, ln. 67 – col. 6, ln. 10).

Regarding claims 6 and 17, Richard discloses in figs. 5-6B:
The header according to claim 1 and the machine according to claim 12, further comprising at least one pair of motors, wherein the frame 22 supports the at least one pair of base cutting discs 34, 38, and wherein the at least one pair of motors drive respective ones of the at least one pair of base cutting discs (col. 4, ln. 64 - col. 5, ln. 6).

Regarding claims 7 and 18, Richard discloses in fig. 5:
The header according to claim 1 and the machine according to claim 12, further comprising one drive motor (unnumbered) and a structure housing the one drive motor (unnumbered), wherein the one drive motor is connected to the at least one pair of base cutting discs 38 for synchronized rotational movement.



Regarding claims 8 and 19, Richard discloses figs. 2-3B:
The header according to claim 1 and the machine according to claim 12, further comprising a fastening structure comprising juxtaposed plates 116 placed on respective ones of the two spaced crossbars 80, 90, the fastening structure for fastening the at least one pair of base cutting discs 38 to the crossbars (col. 8, ln. 43 – col. 9, ln. 5).

Regarding claims 9 and 20, Richard discloses in fig. 2:
The header according to claim 1 and the machine according to claim 12, wherein each of the at least two row divider sets comprises a truss 70 designed to be embedded in the crossbars 80, 90 of the frame.

Regarding claim 10, Richard discloses in figs. 2-3B
The header according to claim 9, wherein the truss 70 of each of the at least two row divider sets comprises a lock 76.

Regarding claim 11, Richard discloses in figs. 6A, 6B:
The header according to claim 1, wherein the frame 22 is a mobile portion of a rear part of the header.

Regarding claim 12, Richard discloses in figs. 1-6B: 
A harvesting machine 20 for harvesting tall stem plants, the machine comprising: 
a chassis transported by belts or wheels 24; 
a drive motor 26; 
a cabin 18 for operation and control; 
primary and secondary cleaning extractor systems 50, 56; 
a billet elevator 52; and 
a header comprising: 
at least two row divider sets 32, 70; 
a frame 22 comprising:
a plurality of adjustable supports 80, 82, 90, 100, 102 for coupling with the at least two row divider sets; and
a pair of spaced, vertical crossbars 80, 90, the crossbars being planar and parallel to one another;
at least one pair of base cutting discs 34, 38; and 
at least one knock-down roller 36,
wherein the at least two row divider sets, the at least one pair of base cutting discs, and the at least one knock-down roller are embedded on and locked with the adjustable supports.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6-13 and 17-20 have been considered but are moot because the previously applied prior art still reads on the claimed invention. Applicant has amended claims 1 and 12 to include “a pair of spaced, vertical crossbars being planar and parallel to one another”. Applicant argues that Richard’s mounting crossbars 80 and 90 are not parallel to one another, as required by the claims. However, Applicant does state that the crossbars 80 and 90 “appear to lie in the same plane, as illustrated in FIGS. 2 and 4” (Applicant’s Remarks, p. 7, para. 5). Since the crossbars are in the same plane and are individual crossbars separate and spaced apart from each other, the crossbars are considered parallel to each other as required by the claim. It is noted that the parallel relationship of the crossbars shown in Figs. 2 and 4 of Richard appears different than that of Applicant’s crossbars 16a and 16b. However, the claim language broadly defines the parallel relationship such that the claims do not preclude the arrangement of Richard; as such, the prior art reads on the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
mtn 7/26/2021